Citation Nr: 0814601	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-20 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for asthma, currently 
evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

Jennifer White, Associate Counsel	


INTRODUCTION

The veteran served on active duty from October 1955 to July 
1958. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The appeal is REMANDED to RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007). 
 
In letters dated July and December 2006 the veteran requested 
a hearing at the Buffalo RO and a BVA hearing.  While 
subsequent correspondence clearly reflects the veteran's 
withdrawal of the BVA hearing request, it is unclear whether 
he was also withdrawing the RO hearing request.  Such should 
be clarified on remand, and if he still desires an RO 
hearing, one should be scheduled. 

The veteran contends that he is using corticosteroids 
(Advair) on a daily basis for his asthma condition, although 
it appears such medication is inhaled.  A November 2005 
treatment note indicated the veteran was to be prescribed 
prednisone for use during asthma attacks, but there are no 
further treatment reports addressing the duration or 
frequency of use.  Thus, ongoing medical records should be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Additionally, the veteran should be afforded a VA examination 
to determine the current severity of his asthma, and to 
clarify whether the veteran takes oral or parenteral (i.e. 
via injection) corticosteroids, the frequency and duration of 
such, and whether such is considered to be of a high dosage.    

Finally, the veteran submitted privacy releases for 
Internists Associates of Syracuse, New York and PHP Health 
Services of Baldwinsville, New York.  It does not appear that 
these records were requested.  The veteran should be 
requested to submit new privacy releases for all physicians 
who have treated his asthma since November 2004 and such 
records should be requested and associated with the claims 
file.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked if he 
still desires a hearing before an RO 
Decision Review Officer or hearing 
officer, and, if so, such hearing should 
be afforded.   

2.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers (both private and VA) 
from whom he has received treatment for 
asthma since November 2004.  After 
securing any necessary authorizations for 
release of this information, attempt to 
obtain copies of all treatment records 
referred to by the veteran which are not 
already contained in the claims file.  
Additionally, VA treatment records dating 
since November 2005 should be obtained 
from the Albany, New York, VA healthcare 
system. 
 
3.  The veteran should then be afforded a 
VA respiratory examination to determine 
the severity of his service-connected 
asthma.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
signs and symptoms of the service-
connected asthma should be reported in 
detail, including pulmonary function test 
results.  The examiner should comment on 
whether the veteran is currently on 
corticosteroid medication and the method 
of administration (i.e. oral, parenteral, 
or inhaled), the frequency and duration of 
the use of such medication, and if the 
corticosteroid medication would be 
considered of a high dosage.   

4.  After completing any additional 
development deemed necessary, the RO/AMC 
should readjudicate the issue on appeal.  
If the determination remains adverse to 
the veteran, he should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

